                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Grupo Petrotemex, S.A. De C.V.                  Case No. 16-cv-2401 (SRN/HB)
and DAK Americas LLC,

             Plaintiffs,
                                                 ORDER ON THIRD-PARTY
v.                                                   OBJECTIONS

Polymetrix AG,

             Defendant.


Barbara D’Aquila, Laura J. Borst, and Margaret Rudolph, Norton Rose Fulbright US
LLP, 60 S. 6th St., Ste. 3100, Minneapolis, MN 55402; Eric Schweibenz, J. Derek
Mason, John F. Presper, and Robert Mattson, Oblon, McClelland, Maier & Neustadt,
LLP, 1940 Duke St., Alexandria, VA 22314, for Plaintiffs.

Bernard E. Nodzon, Jr., Theodore Budd, Timothy Sullivan, Faegre Baker Daniels LLP,
90 S. 7th St., Ste. 2200, Minneapolis, MN 55402; Igor Shoiket, Stephen Youtsey, and
Todd Noah, Dergosits & Noah LLP, One Embarcadero Center, Ste. 350, San Francisco,
CA 94111, for Defendant

Richard Q. Liu, Jones Day, 90 S. 7th St., Ste. 4950, Minneapolis, MN 55402, for third
party Chemtex International Inc.

Pamela Marentette and Chad Blumenfield, United States Attorney’s Office, 600 United
States Courthouse, 300 S. 4th St., Minneapolis, MN 55415, for third party U.S. Customs
and Border Protection


SUSAN RICHARD NELSON, United States District Judge

I.    INTRODUCTION

      This matter is before the Court on third party U.S. Customs and Border

Protection’s (“CBP”) Objection (“CBP Obj.”) [Doc. No. 286] to the Order on Plaintiffs’
Motion to Compel. Plaintiffs Grupo Petrotemex, S.A. De C.V. and DAK Americas LLC

(collectively, “Plaintiffs”) oppose CBP’s Objection and have filed a response. (See

generally Pls.’ Resp. to Obj. [Doc. No. 288].) Defendant Polymetrix has not taken a

position on the Motion to Compel. Based on a review of the record, and for the reasons

set forth below, the Court overrules CBP’s Objection and affirms the September 21, 2018

Order on Plaintiffs’ Motion to Compel [Doc. No. 275].

II.      BACKGROUND

      A. The Underlying Litigation

         On July 12, 2016, Plaintiffs filed this action against Defendant Polymetrix, alleging

its activities infringed upon U.S. Patents Nos. 7,790,840, 7,868,125, and 7,192,545. (see

Compl [Doc. No. 1].) Plaintiff Grupo Petrotemex is a Mexican corporation in the business

of manufacturing polyethylene terephthalate (“PET”), a chemical used to make a variety of

different plastic products. (Id. ¶ 2); see also E.I. DuPont de Nemours & Co. v. United

States, 841 F. Supp. 1237, 1239 (Ct. Int’l Trade 1993) (describing PET and its uses). Grupo

Petrotemex owns the patents in suit, which generally relate to the crystallization of polymer

pellets in the manufacture of PET. (Compl. ¶ 8.) Plaintiff DAK Americas is an American

company and exclusive licensee of the patents in suit. (Id. ¶ 3.) DAK Americas supplies

PET resins to the U.S. market for use in the manufacture of plastic containers for consumer

goods. (Id. ¶ 3.) Defendant Polymetrix is a Swiss corporation that designs, engineers,

supplies, and builds plants that manufacture PET. (Id. ¶¶ 4, 17.) Plaintiffs allege that

Polymetrix develops and sells polymer processing equipment that practices Plaintiffs’

patented inventions. (Id. ¶ 15.)

                                               2
       On March 7, 2018, Polymetrix moved to dismiss the lawsuit under Rule 12(b)(1) for

lack of subject matter jurisdiction. (See Def. Polymetrix AG’s Mot. to Dismiss Pls.’ Compl.

Pursuant to Fed. R. Civ. P. 12(b)(1) [Doc. No. 145].) The Court deferred ruling on the

motion to dismiss and allowed for limited discovery into the question of subject matter

jurisdiction. (See June 4, 2018 Minute Entry at 2 [Doc. No. 199].) As it relates to the instant

motion, the Court allowed Plaintiffs to “follow up on their subpoena to [CBP] over the next

ninety (90) days.” (See id.)

   B. The Subpoena on CBP

       On March 7, 2018, Plaintiffs served a subpoena on CBP seeking information that

Plaintiffs allege is only available from CBP. (See Pls.’ Mem. Supp. Mot. to Compel

(“Mem. in Supp.”) [Doc. No. 249] at 1–3; see also CBP’s Opp’n Mem. [Doc. No. 262] at

2–3; Schweibenz Decl. [Doc. No. 250], Ex. A (Subpoena [Doc. No. 250-1]).) Initially,

GPT/DAK requested

          1. All documents, things, and communications regarding the shipments
             of polyethylene terephthalate described in Attachment 1 hereto.

          2. Documents sufficient to show the identity of the shipper, importer,
             exporter, and/or consignee for the shipments of polyethylene
             terephthalate described in Attachment 1 hereto.

          3. Documents sufficient to show the air waybill numbers for the
             shipments of polyethylene terephthalate described in Attachment 1
             hereto.

          4. Documents sufficient to show all importation into the U.S. of
             polyethylene terephthalate originating from Poland from January 1,
             2015 to the present, including the identity of the shipper, importer,
             exporter, and/or consignee for each such importation.



                                              3
          5. Documents sufficient to show all importation into the U.S. of
             polyethylene terephthalate by Jiangyin Chengold Packaging
             Materials Co., Ltd. From January 1, 2016 to the present.

(Mem. in Supp. at 2; see also Schweibenz Decl., Ex. A (Subpoena at 10).)

       In April 2018, CBP first denied the request, finding it procedurally improper under

19 C.F.R. § 103.22(c). (Schweibenz Decl., Ex. B (CBP Apr. 4, 2019 Letter at 38 [Doc.

No. 250-1]) (stating the “request [did] not include a copy of the Summons and Complaint

and it fails to demonstrate why the information is relevant and material to the action”).)

       Over the course of the meet and confer efforts that followed, Plaintiffs narrowed

their request to “four (4) specific shipments of PET into the U.S. from Poland” and

specifically requested “information sufficient to identify the shipper, importer, exporter,

and consignee of these shipments.” (Schweibenz Decl., Ex. D (Schweibenz Aff. ¶ 3 [Doc.

No. 250-2]).) Plaintiffs stated that their request was consistent with 19 C.F.R. § 103.23,

which defines the “[f]actors in determining whether to disclose information pursuant to a

demand.” (See id. ¶¶ 2–7); see also 19 C.F.R. § 103.23. For example, Plaintiffs noted

their understanding that the information is unavailable from other sources. (See

Schweibenz Decl., Ex. D (Schweibenz Aff. ¶ 6) (stating “unlike shipments by boat—

information regarding the shipper, importer, exporter, and consignee of shipments into

the U.S. by air are not publicly available through subscription services such as Datamyne.

Indeed, neither party to this lawsuit has such information in its possession”).) Based on

Plaintiffs’ understanding that such information for shipments by vessel is publicly

available, they took issue with CBP’s position that the equivalent information for air



                                             4
shipments could properly be characterized as “confidential commercial information”

under 19 C.F.R. § 103.23(b)(6). (Id. ¶ 18.)

       Nevertheless, in August 2018, CBP declined to comply with the subpoena,

asserting

            1. that the documents are available from other sources, 19 C.F.R. §
               103.23(a)(3)(iii);

            2. that they are confidential commercial information, 19 C.F.R. §
               103.23(b)(6);

            3. that disclosure would unduly interfere with the orderly conduct of
               CBP business, 19 C.F.R. § 103.23(b)(8); and

            4. that CBP has no interest, records, or other official information
               regarding the matter in which disclosure is sought, 19 C.F.R. §
               103.23(b)(9).

(Mem. in Supp. at 3; see also Schweibenz Decl., Ex. E (CBP’s Aug. 3, 2018 Letter at 2–3

[Doc. No. 250-3]).)

   C. Plaintiffs’ Motion to Compel

       On August 29, 2018, Plaintiffs filed a Motion to Compel Discovery from CBP [Doc.

No. 248] (“Mot. to Compel”). Plaintiffs argued that CBP’s refusal to comply with the

subpoena violated § 706 of the Administrative Procedures Act (“APA”), calling the

agency’s decision “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the law.” (Mem. in Supp. at 5) (internal quotations marks omitted).

       CBP principally based its opposition to Plaintiffs’ Motion to Compel on the

second ground listed above, namely, that the information requested is “entry

information,” expressly prohibited from disclosure under 19 C.F.R. § 103.23(b)(6) and 18


                                              5
U.S.C. § 1905. (See Mem. in Opp’n at 11–15 [Doc. No. 262].) Section 103.23(b)(6)

provides that disclosure is prohibited where it “would improperly reveal confidential

commercial information without the owner’s consent (e.g., entry information).”        19

C.F.R. § 103.23(b)(6).

       Magistrate Judge Hildy Bowbeer granted Plaintiffs’ Motion to Compel. She found

CBP’s argument that entry information is per se confidential to be unreasonable, noting,

among other things, that entry information from other modes of transportation is publicly

available. (Order on Mot. to Compel at 8–10.) Further, Magistrate Judge Bowbeer

observed that even if the information were confidential, § 103.23(b)(6) does not preclude

its release under a protective order. (Id. at 10–11.) Finally, Magistrate Judge Bowbeer

noted that CBP’s reliance on other stated grounds (listed above, supra at 5) was

unreasonable.    (Id. at 11–15.) Accordingly, she found that CBP’s decision to deny

Plaintiff’s request was arbitrary and capricious. (Id.)

       This Objection followed. CBP argues that the magistrate judge’s ruling is clearly

erroneous and contrary to law for two reasons: (1) the ruling “relies on an incorrect

comparison between CBP’s treatment of confidential information from shipments

arriving by vessel 1 as compared to shipments arriving by aircraft” under the Smoot-

Hawley Tariff Act (the “Tariff Act”); and (2) the magistrate judge improperly applied the

standard of review under the APA, which requires a narrow and deferential review of an

agency decision. (CBP Obj. at 2.)

1
  As CBP notes, the term “vessel” includes “every description of water craft or other
contrivance used, or capable of being used, as a means of transportation in water, but
does not include aircraft.” 19 U.S.C. § 1401(a).
                                              6
       Plaintiffs raise both procedural and substantive arguments in response to CBP’s

Objection. Procedurally, they argue that because the basis for the agency’s Objection

under the Tariff Act was not briefed by the parties in their submission to the magistrate

judge, it cannot be considered in this appeal. (Pls.’ Resp. to Obj. at 4.) Substantively,

Plaintiffs contend that the magistrate judge properly applied the APA’s standard of

review, and that CBP’s newly presented argument does not dictate a different result. (Id.

at 11–13.)

III.   DISCUSSION

    A. Standard of Review

       In reviewing an order from a Magistrate Judge, the Court must set aside portions of

an order that are “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R.

Civ. Proc. 72(a); Local Rule 72.2.2 Such an order is “clearly erroneous” when, after a

thorough review of the record, the “court is left with the definite and firm conviction that a

mistake has been committed.” Knutson v. Blue Cross & Blue Shield of Minn., 254 F.R.D.

553, 556 (D. Minn. 2008) (quoting Thorne v. Wyeth, No. 06-cv-3123 (PAM/JJG), 2007 WL

1455989, at * 1 (D. Minn. May 15, 2007)). The order is “contrary to law” when it “fails to

apply or misapplies relevant statutes, case law or rules of procedure.” Id. (quoting

2
  Plaintiffs argue that as a non-party, CBP has no right to seek review under this Court’s
Local Rules. (Pls.’ Resp. to Obj. at 2.) Local Rule 72.2 permits the review of a
magistrate judge’s ruling on nondispositive matters. D. Minn. L.R. 72.2(a); see also Fed.
R. Civ. P. 72(a). While the Rule refers to the procedure by which “a party” may obtain
district court review, (D. Minn. L.R. 72.2(a)) (emphasis added), this Court has previously
extended review to non-parties, see, e.g., Datcard Sys., Inc. v. PacsGear, Inc., No. 11-
mc-25 (DSD/SER), 2011 WL 2491366 (D. Minn. June 23, 2011), and likewise extends
review here to CBP.

                                              7
Transamerica Life Ins. Co. v. Lincoln Nat'l Life Ins. Co., 592 F. Supp. 2d 1087, 1093 (N.D.

Iowa 2008)).

       As Magistrate Judge Bowbeer properly observed, under the APA, CBP’s

determination in response to a request to produce documents and information, whether in

the form of a “Touhy request”3 or a subpoena, may be set aside only when it is found to be

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5

U.S.C. § 706. Under this narrow standard of review, see Marsh v. Or. Nat. Res. Council,

490 U.S. 360, 378 (1989), an agency decision may be deemed arbitrary or capricious if “

the agency . . . entirely failed to consider an important aspect of the problem, offered an

explanation for its decision that runs counter to the evidence before the agency, or is so

implausible that it could not be ascribed to a difference in view or the product of agency

expertise.” Nat’l Parks Conservation Ass’n v. McCarthy, 816 F.3d 989, 994 (8th Cir. 2016).

       In evaluating an agency’s decision, “the court must consider whether the decision

was based on a consideration of the relevant factors and whether there has been a clear error

of judgment.” Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971),

abrogated on other grounds by Califano v. Sanders, 430 U.S. 99 (1977). Thus, an agency’s


3
  The term “Touhy request” comes from the Supreme Court decision, United States ex rel.
Touhy v. Regan, 340 U.S. 462 (1951). In Tuohy, the Supreme Court ruled that an FBI
agent could not be held in contempt for refusing to obey a subpoena based on instructions
given to him by the U.S. Attorney General pursuant to the regulations the Department of
Justice had enacted under the Federal Housekeeping Statute. In so doing, the Court
upheld the validity of agency regulations under the Federal Housekeeping Statute which
constrain agency employees’ authority to produce documents and information in response
to a subpoena. Such regulations are sometimes referred to as Touhy regulations. See
Upsher-Smith Labs., Inc. v. Fifth Third Bank, No. 16-cv-556 (JRT/HB), 2017 WL
7369881, at *2 n.1, *10 (D. Minn. Oct. 18, 2017) (Bowbeer, Mag. J.).
                                             8
determination is arbitrary or capricious when it fails to “examine the relevant data” or

“articulate a satisfactory explanation for its action including a rational connection between

the facts found and the choice made.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm

Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (internal quotation marks omitted).        When a

court conducts this analysis, it “is not to substitute its judgment for that of the agency.” Id.

Rather, if the agency’s decision is supportable on any rational basis, the court must uphold

it. Foster v. Vilsack, 820 F.3d 330, 333 (8th Cir. 2016). However, the government must

demonstrate that it acted reasonably under the circumstances and reached a plausibly

justifiable decision after following the appropriate processes and considering the appropriate

factors. Motor Vehicle Mfrs., 463 U.S. at 43; Foster, 820 F.3d at 333.

   B. Analysis

           1. Procedural Issues

       CBP acknowledges that it did not squarely raise with Magistrate Judge Bowbeer the

primary ground on which it now appeals. (See CBP Obj. at 6) It asserts that at the motion

hearing, the magistrate judge sua sponte raised the question of the agency’s different

treatment of information concerning shipments by vessel versus shipments by aircraft. (Id.

at 3.) CBP faults the magistrate judge’s “incomplete understanding of the statutory and

regulatory structure that governs information for shipments that arrive by vessel as

compared to those that arrive by aircraft (and other means),” but concedes that “[t]his issue

was not briefed by the parties.”        (Id.) (emphasis added).     Thus, CBP argues, “the

government did not have a sufficient opportunity to clarify the law prior to entry of the

Order.” (Id.) In particular, CBP asserts that “the Magistrate Judge did not have the benefit

                                               9
of knowing” of a regulation that authorizes the disclosure of certain vessel shipment data in

some circumstances, 19 C.F.R. § 103.31, whereas no similar regulation exists regarding air

shipment data. (Id. at 6–7.) Notably, CBP did not cite 19 C.F.R. § 103.31 in its opposition

to the Motion to Compel, nor did it cite that regulation’s enabling statute, the Tariff Act, 19

U.S.C. § 1431.

       The Eighth Circuit has recognized that in order to preserve an argument for appeal, a

party must raise it at the first opportunity, noting that “even when a magistrate judge is

hearing a matter pursuant to his or her limited authority to make a ‘recommended

disposition,’ ‘a claimant must present all his claims squarely to the magistrate judge, that is,

the first adversarial forum, to preserve them for review.’” Madol v. Dan Nelson Auto.

Group, 372 F.3d 997, 1000 (8th Cir. 2004) (quoting Roberts v. Apfel, 222 F.3d 466, 470

(8th Cir. 2000)).     Otherwise, the “‘purpose of referring cases to a magistrate for

recommended disposition would be contravened if parties were allowed to present only

selected issues to the magistrate, reserving their full panoply of contentions for the trial

court.’” Roberts, 222 F.3d at 470 (quoting Reciprocal Exch. v. Noland, 542 F.2d 462, 464

(8th Cir. 1976)).

       Here, although CBP did not present its current argument to the magistrate judge, the

magistrate judge briefly addressed distinctions between air and vessel shipment information

in examining CBP’s bases for claiming that the requested information was confidential.

(Order on Mot. to Compel at 9.) Magistrate Judge Bowbeer noted that Plaintiffs had

informed CBP that the requested information is generally available to the public with

respect to shipments by vessel. (Id.) (citing Schweibenz Decl., Ex. D (Schweibenz Aff. ¶

                                              10
18).) Rejecting CBP’s argument that all entry information is per se confidential, the

magistrate judge found that it strained credulity for CBP to suggest that the identity of a

shipper, importer, exporter or consignee is confidential with respect to air-shipped goods,

but not confidential with respect to vessel-shipped goods. (Id.) Although CBP did not raise

with the magistrate judge the precise arguments that it raises in its Objection, in a broad

sense, this issue was before the magistrate judge.

       At the agency decision-making level, however, CBP did not base its refusal to

comply with Plaintiffs’ subpoena on confidentiality or disclosure differences between air

shipment information and vessel shipment information.4      (See Schweibenz Decl., Ex. B

(CBP Apr. 4, 2018 Letter); id., Ex. E (CBP Aug. 3, 2018 Letter).) As Plaintiffs note,

“[w]hile a reviewing court cannot substitute its judgment for that of the agency, it also

cannot ‘supply a reasoned basis for the agency’s action that the agency itself has not

given.’” Rhoads v. U.S. Dep’t of Veterans Affairs, 242 F. Supp. 3d 985, 994 (E.D. Cal.

2017) (quoting Ky. Riverkeeper, Inc. v. Rowlette, 714 F.3d 402, 413 (6th Cir. 2013)). Here,

CBP’s August 3, 2018 determination did not invoke any differences in the agency’s

confidential treatment of air shipment information versus its treatment of vessel shipment

information. But because the Court prefers to rule on the merits of CBP’s Objection, it will

do so. Even on the merits, however, the Objection fails.

4
  Rather, as noted earlier, it argued that: (1) the requested discovery was confidential
commercial information, sought without obtaining the importer’s consent; (2) Plaintiffs
failed to demonstrate that the information is publicly unavailable; (3) as a general matter,
third-party requests present a potential cumulative effect of embroiling CBP in outside
controversies; and (4) under Tuohy, federal agencies may restrict the provision of
information to those outside the agency. (Schweibenz Decl., Ex. E (CBP Aug. 3, 2018
Letter at 1–2.)
                                              11
          2. Whether CBP’s Refusal to Comply with Plaintiff’s Subpoena was
             Arbitrary and Capricious

       CBP first argues that Magistrate Judge Bowbeer erred by failing to note that “the

applicable law mandates that CBP treat confidential information related to shipments

arriving by vessel differently than information arriving by aircraft.” (CBP Obj. at 6.) CBP

observes that 19 C.F.R. § 103.31 allows for the disclosure of certain vessel shipment

data, but no similar regulation provides for a similar disclosure of air shipment data. (Id.)

CBP identifies the regulation’s enabling statute, the Tariff Act, 19 U.S.C. § 1431(c), as

the source of this “regulatory dichotomy.” Also, CBP relies heavily on Panjiva, Inc. v.

U.S. Customs & Border Protection, a recent case from the Southern District of New

York holding that this distinction between vessel manifests and aircraft manifests is

reasonable and supported by the statutory and legislative history.        No. 17-CV-8269

(JPO), 2018 WL 4572251, at *9 (S.D.N.Y. Sept. 24, 2018).

       In response, Plaintiffs take issue with CBP’s characterization that any

aircraft/vessel distinction was “key” to the magistrate judge’s ruling. (Pls.’ Resp. to Obj.

at 11–13.) Rather, Plaintiffs assert that this distinction was but one of “at least five

independent reasons” supporting Magistrate Judge Bowbeer’s finding that CBP’s

decision was arbitrary and capricious. (Id.) (emphasis in original.) Further, Plaintiffs

argue that Panjiva is distinguishable from the facts of this case and therefore lacks

persuasive authority.

       The Court agrees with both of Plaintiffs’ arguments. Granted, CBP is correct that

there is a specific regulation applicable to the agency’s public disclosure of vessel


                                             12
manifests, but there is not a corresponding regulation applicable to the public disclosure

of aircraft manifests. But the lack of a regulation does not mean that the disclosure of

aircraft manifest information is prohibited, despite the fact that CBP apparently treats

public disclosures concerning these two shipping modes differently. (See CBP Obj. at 9.)

       One rationale for the “reasonableness” of the agency’s distinction between vessel

and aircraft manifests, provided in CBP’s Objection, is that “[a]s compared to vessel

shipments, shipments arriving by aircraft are voluminous, encompassing all international

FedEx and UPS shipments sent to individuals as well as businesses.” (Id. at 12) (citing

Bart Elias, Security of Air Cargo Shipments, Operations and Facilities, Congressional

Research Service at 2, 6 (Jan. 24, 2018) (available at https://fas.org/sgp/crs/homesec/

R45082.pdf)). But the authority on which CBP relies only discusses air cargo shipments,

with no comparative volume assessment between aircraft and vessel shipments to the

United States. And, contrary to CBP’s assertion, it appears that vessel shipments into the

United States are “voluminous” as compared to aircraft shipments. 5 CBP fails to provide

a reasonable explanation for this distinction. In any event, this distinction was not “key”

to Magistrate Judge Bowbeer’s order. Her order provides several additional reasons in

support of her finding that CBP’s refusal to comply with the subpoena lacks a “rational

connection between the facts found and the choice made.” Motor Vehicle Mfrs. Ass’n,

463 U.S. at 43.

5
  See, e.g., Matthew Chambers and Mindy Liu, Maritime Trade and Transportation by
the Numbers, Bureau of Transportation Statistics, at 1 (May 20, 2017) (available at
https://www.bts.gov/sites/bts.dot.gov/files/legacy/publications/by_the_numbers/
maritime_trade_and_transportation/pdf/entire.pdf) (explaining that vessel freight made
up 53% of all U.S. imports in 2010, compared to only 22% for aircraft freight).
                                            13
       Further, Plaintiff’s reliance on Panjiva is inapposite, as Panjiva is distinguishable

from the facts here. In Panjiva, the plaintiffs filed a Freedom of Information Act request

that sought six months of information for all air shipments into the United States in order

to prepare a report to customers. 2018 WL 4572251, at *3. This broad and commercial-

oriented request stands in contrast to the narrow request here, where, pursuant to a

subpoena, Plaintiffs seek information regarding only four shipments relevant to this

lawsuit.   Moreover, at the hearing on Defendant’s Motion to Dismiss, the Court

specifically directed Plaintiffs to follow up on the subpoena to CBP. (June 4, 2018

Minutes at 2.) In addition, a protective order exists in this case to preclude public

disclosure of the information, whereas in Panjiva, public disclosure was arguably the

purpose of the request, as the plaintiffs sought to analyze and aggregate CBP’s shipment

data for their commercial benefit. 6 2018 WL 4572251, at *1. For these reasons, Panjiva


6
 Moreover, even if Panjiva were factually similar, the Court disagrees with the Panjiva
court’s interpretation of the Tariff Act. The Panjiva court’s reading of 19 U.S.C. §
1431(c)(1), and CBP’s argument here, requires an interpretation contrary to the statute’s
plain language—in other words, that information contained in aircraft manifests is not
available for public disclosure. But the plain language of the statute is to the contrary.
19 U.S.C. § 1431(c)(1) (stating, in the section of the statute on “[p]ublic disclosure of
certain manifest information,” that various information, including the name and address
of the applicable importers, consignees, or shippers, “when contained in a vessel vessel or
aircraft manifest, shall be available for public disclosure.”) (repeated word in original).

“When reviewing an agency’s construction of a statute it administers, a court must first ask
whether Congress has directly spoken to the precise question at issue.” Glover v. Standard
Fed. Bank, 283 F.3d 953, 961 (8th Cir. 2002) (citing Chevron U.S.A., Inc. v. Nat. Res. Def.
Council, Inc., 467 U.S. 837, 842 (1984)). “If the intent of Congress is clear, that is the end
of the matter; for the court, as well as the agency, must give effect to the unambiguously
expressed intent of Congress.” Bottoms Farm P’ship v. Perdue, 895 F.3d 1070, 1073 (8th
Cir. 2018).

                                             14
is inapposite.

       In sum, the Court is not persuaded that Magistrate Judge Bowbeer’s brief reference

to an aircraft/vessel distinction renders her entire order “clearly erroneous or contrary to

law.” 28 U.S.C. § 636(b)(1)(A).

       CBP next argues that Magistrate Judge Bowbeer erred in not giving deference to

CBP’s determination that all “entry information” is per se “confidential commercial

information.” (CBP Obj. at 10–11.) CBP also argues that its interpretation of “improper” in

19 C.F.R. § 103.23(b)(6) was entitled to deference. (Id. at 11–13.) These arguments fail.

       First, the Court agrees with Magistrate Judge Bowbeer that not all “entry

information” is per se confidential. Magistrate Judge Bowbeer noted that the requested


A review of the statutory text makes plain that “aircraft manifest[s] shall be available for
public disclosure.” 19 U.S.C. § 1431(c)(1). While the repetition of the word “vessel”
directly before this portion of the statute suggests a possible drafting error regarding vessel
manifest disclosures, vessel manifest disclosures are not at issue in this objection. All that
CBP places at issue here is whether aircraft manifests are available for public disclosure, a
question that the statute’s text unambiguously answers in the affirmative.

The Panjiva court found that differences between the codified statute and individual
enactments created ambiguity, leading the court to examine the legislative history. 2018
WL 4572251, at *4–5. However, the court’s analysis of that history was incomplete, as it
did not consider how the retroactive effective date of the Miscellaneous Trade and
Technical Corrections Act of 1996 impacted a reading of the text, as well as an
understanding of the legislative history and underlying congressional intent. Nor did the
court note that from 1997 to 2002, CBP maintained a prospective regulation entitled “Public
Disclosure of Aircraft Manifests” on its “Long-Term Actions” regulations list, suggesting
that for at least that time period, CBP sought to create a regulation parallel to the vessel
regulation, and consistent with the plain language of the Tariff Act, as to aircraft manifests.
See, e.g., 62 Fed. Reg. 57976–77 (clarifying that the “Public Disclosure of Aircraft
Manifests” regulation would “implement section 11 of the [ACPA] which amended section
431 of the Tariff Act of 1930 to provide for the public disclosure of information on aircraft
manifests and to include trademarks among the types of manifest information that are
subject to disclosure…”).
                                              15
information is publicly available for shipment by vessel. (Order on Mot. to Compel at 9.)

Further, as noted by Magistrate Judge Bowbeer, Plaintiffs have identified many pieces of

information pertaining to the shipment that are currently in the public domain, namely the

harmonized system product numbers for the contents of the shipments, the value of the

shipped goods, and the product name. (See Order on Mot. to Compel at 9–10.) Given that

this information is also likely contained in the aircraft manifests sought by the Plaintiff,

CBP should have explained why certain aspects of the information sought were still

confidential and not subject to disclosure. Finally, given the conclusion of this Court

concerning 19 U.S.C. § 1431(c)(1)’s mandate to make aircraft manifests available for public

disclosure, CBP’s argument that such manifests are confidential and thus not disclosable is

in clear conflict with a plain reading of 19 U.S.C. § 1431(c)(1).

       Second, the Court also agrees with Magistrate Judge Bowbeer that in refusing to

comply with the subpoena, CBP fails to consider whether such a disclosure would be

“improper” under § 103.23(b)(6). (See Order on Mot. to Compel at 10.) While CBP did not

provide an interpretation of “improper” in its original briefing in opposition to the Motion to

Compel, it newly states in its Objection that it “interprets the term ‘improperly’ in the

context of Plaintiffs’ request to mean that disclosure of confidential commercial information

(entry information) would be improper without the owner’s consent, and thus a ‘proper’

disclosure of such entry information can be made with the owner’s consent.” (CBP Obj. at

11) (emphasis in original).     This interpretation is subject to the same criticism that

Magistrate Judge Bowbeer originally outlined, namely, that it fails to “give effect . . . to

every word of the statute.” See Bowsher v. Merck & Co., Inc., 460 U.S. 824, 833 (1983)

                                              16
(addressing statutory construction).   This interpretation renders the word “improperly”

superfluous within 19 C.F.R. § 103.23(b)(6).7       As such, this new interpretation is

unreasonable and not entitled to deference. CBP has still not reasonably “considered

whether there could be a ‘proper’ disclosure of the confidential commercial information,”

(Order on Mot. to Compel at 10), and specifically whether “proper” disclosure could be

effectuated by a protective order. The Court therefore agrees that “CBP failed to

articulate why producing the information under the protective order in the circumstances

of this case would be improper,” (id. at 12), and holds that in refusing to comply with the

limited information requested in the subpoena on grounds of confidentiality, CBP fails to

provide a “rational connection between the facts found and the choice made.” Motor

Vehicle Mfrs. Ass’n, 463 U.S. at 43.

       The Court assigns no error to the magistrate judge’s findings and her application

of the APA to these facts.

       Based upon the foregoing, and all the files, record, and proceedings herein, IT IS

HEREBY ORDERED that

       1. U.S. Customs and Border Protection’s Objection to the Order on Plaintiffs’

          Motion to Compel [Doc. No. 286] is OVERRULED;

       2. Magistrate Judge Bowbeer’s Order of September 21, 2018 [Doc. No. 275] is

          AFFIRMED;

7
  CBP’s interpretation would have 19 C.F.R. § 103.23(b)(6) read “(6) Disclosure would
without the owner’s consent reveal confidential commercial information without the
owner’s consent (e.g. entry information).” (underlined portion representing CBP’s
interpretation of the word “improperly.”) Such an interpretation renders the word
“improperly” in that sentence superfluous and renders the rest of the phrase redundant.
                                            17
      3. Within seven (7) days of this Order, U.S. Customs and Border Protection must

         provide information sufficient to identify the shipper, importer, exporter, and

         consignee regarding the four specific shipments of PET into the United States

         from Poland, as identified in Plaintiffs’ Subpoena and attachments thereto;

      4. This information will be produced subject to the terms and provisions of the

         Protective Order [Doc. No. 69] in this matter; and

      5. Once the requested information has been produced, the Court will entertain

         additional briefing to determine if Article III standing is established. The

         parties shall present a proposed briefing schedule to the Court no later than

         November 9, 2018.



Dated: October 26, 2018

                                                      s/Susan Richard Nelson
                                                      SUSAN RICHARD NELSON
                                                      United States District Judge




                                          18
